DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments, arguments and a request for continued examination received on March 11, 2022. Claims 1 and 21 have been amended. Claim 10 has been cancelled. Claims 1-9 and 11-21 are now pending. This is the third Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because a plurality of elements in a plurality of the drawings are illegible. This appears to be due to poor resolution of the submitted drawings. Most specifically: 
Fig. 9A, items 5 and 10 are illegible.  
Fig. 9B, items 5 and 10 are illegible.  
Fig. 11, several of the mathematical symbols are illegible. 
Fig. 15, steps S103, S105 and S108 are illegible. 
Fig. 17, step S206 is illegible. 
Fig. 19, step S306 is illegible. 
Fig. 21, nearly all steps are illegible. 
Fig. 23, nearly all steps are illegible. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
In regards to claims 1 and 21: Claims 1 and 21 claim
wherein when the determined speed is below the speed threshold and the SOC of the power battery is below a charge threshold, the drive force is output via the power motor and the engine simultaneously.
This limitation is interpreted as the engine providing drive force output as well as the power motor providing drive force independently and simultaneously. There is no explicit disclosure of this embodiment, and this is considered new matter. Corrective action or clarification is required.
Applicant disclosure [0135] describes “at a low speed, the engine is enabled to operate in an economical area, to perform only power generation but does not perform drive… Moreover, the system not only may charge the power battery, but also may charge the low-voltage storage battery. Therefore, power consumption requirements of the power motor and the high-voltage electric appliance device may be ensured, and further it is ensured that the power motor drives the entire vehicle to normally travel.” 
Applicant disclosure [0144] describes “the control module 101 further determines whether the speed of the hybrid power automobile is less than the first preset speed. If the speed of the hybrid power automobile is less than the first preset speed, the control module 101 controls the auxiliary motor 5 to enter the power generation power adjustment mode. In this case, the speed of the hybrid power automobile is relatively low, a needed drive force is relatively small, the power motor 2 is sufficient to drive the hybrid power automobile to travel, and the engine 1 may drive only the auxiliary motor 5 to perform power generation, but does not participate in drive.”

As best understood, Applicant disclosure does not provide for any situation where the determined speed is below the speed threshold and the drive force is output via the power motor and the engine simultaneously. There is only support for the drive force being output via the power motor and the engine simultaneously while the determined speed is above the speed threshold, as detailed in [0156]. Therefore, this is the interpretation made for the remainder of this examination. 
All other dependent claims of the rejected claims detailed above are also rejected under 35 U.S.C. 112(a) at least by virtue of depending on the rejected claims detailed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11-13, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noel et al. (US 20070276556 A1) herein “Noel” in view of Debert et al. (US 20170021826 A1) herein “Debert” and Barth (US 20140238758 A1) herein “Barth”.
In regards to Claim 1, Noel discloses the following:  
1. A power system of a hybrid power automobile, (title, abstract) comprising: 
an engine, wherein the engine is configured to output a drive force to wheels of the hybrid power automobile through a clutch (Fig. 3, items 11, 12 and 24) and generate power via a connected auxiliary motor; (at least [0037] “When the generator 14 is providing power to the high-voltage bus 18, the high-voltage battery 16 can be recharged and the electric traction motor 20 can get power from the high-voltage bus 18 to provide propulsive power to the wheel 24.” and [0066] “the high-voltage battery 16 can… be recharged through the generator 14”)
a power motor, wherein the power motor is configured to output a drive force to the wheels of the hybrid power automobile; (Fig. 3, item 20)
a power battery, wherein the power battery is configured to supply power to the power motor; (at least Fig. 3, items 16, 18 and 20)
a DC-DC converter; (at least Fig. 3, item 202) and 
a control module configured to control the engine and the power motor to output a drive force to the wheels of the hybrid power automobile based on a determined speed and a state of charge (SOC) of the power battery, (abstract, [0039], [0046])
Noel does not specifically disclose the following, which is taught by Debert:
wherein when the determined speed is above a speed threshold, the drive force is output via the engine through the clutch, (see at least [0013]-[0016] “threshold speed”, “coupling of the combustion engine to the wheels of the vehicle is carried out by the closure of a clutch of the vehicle” and “torque provided to the wheels by the combustion engine”)
wherein when the determined speed is below the speed threshold, the drive force is output via the power motor, (at least [0053] “speed of the vehicle is less than or equal to the speed V.sub.A”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Debert with the invention of Noel, with the motivation of reducing the overall consumption of the vehicle and to limit the polluting gas emissions generated by this vehicle, in addition to noise pollution. (Debert, [0006])
Noel discloses the following:
wherein the power motor is powered by the auxiliary motor directly or via the power battery, and (at least [0037])
As best understood, while Noel suggests the following (at least [0037]), Noel does not specifically disclose the following, which is taught by Barth:
wherein when the determined speed is [[above]] the speed threshold and the SOC of the power battery is below a charge threshold, the drive force is output via the power motor and the engine simultaneously. (at least [0120] “When the charge level of the battery is below a predetermined level, the HCM essentially uses only the engine 100 to drive the vehicle 10, and 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Barth with the invention of Noel, with the motivation of providing power required while operating the vehicle at high speeds. (Barth, [0120])
In regards to Claim 2, Noel discloses the following: 
2.  The power system of a hybrid power automobile according to claim 1, wherein the auxiliary motor comprises a first controller, (Fig. 3, items 14 and 32 and [0036] “generator 14… are advantageously "intelligent" devices that can receive commands from and/or provide data to the controller 32.”) the power motor comprises a second controller, (Fig. 3, item 20 and [0036] “electric motor 20… are advantageously "intelligent" devices that can receive commands from and/or provide data to the controller 32.”) and the auxiliary motor is connected to the power battery and the DC-DC converter through the first controller (at least Fig. 3, items 14, 15 and 22, all comprising inherent “intelligent” controllers connected via controller 32 per [0036]) and connected to the power motor through the first controller and the second controller. (at least Fig. 3, items 14 and 20, all comprising inherent “intelligent” controllers connected via controller 32 per [0036])
In regards to Claim 3, Noel discloses the following: 
3.  The power system of a hybrid power automobile according to claim 1, wherein the DC-DC converter is further connected to the power battery. (at least Fig. 3, see dc-dc converter 22 and high-voltage batter 16, connected together via high voltage bus 18)
In regards to Claim 4, Noel discloses the following: 
4.  The power system of a hybrid power automobile according to claim 2, wherein the DC-DC converter is further connected to the power motor through the second controller. (Fig. 3, item 20 and [0036] “electric motor 20… are advantageously "intelligent" devices that can receive commands from and/or provide data to the controller 32.”, qualifying as the second controller, which is connected to DC-DC converter 22 via Controller 32 as described in [0036]-[0037])
In regards to Claim 5, Noel discloses the following: 
5.  The power system of a hybrid power automobile according to claim 1, wherein the DC-DC converter is further connected to a first electric appliance device and a low-voltage storage battery of the hybrid power automobile (at least Fig. 3, items 22, 26, 28 and 30) to supply power to the first electric appliance device and the low-voltage storage battery, and the low-voltage storage battery is further connected to the first electric appliance device. (see [0038] “The dc-dc converter 22 may use a portion of the high-voltage current from the high-voltage bus 18 and converts it to a low-voltage current that can be fed to the low-voltage battery 26.  The low-voltage battery 26 can power the accessories 30 and the controller 32 through the low-voltage bus 28.”)
In regards to Claim 8, Noel discloses the following: 
8.  The power system of a hybrid power automobile according to claim 1, wherein the engine and the power motor jointly drive a same wheel of the hybrid power automobile. (see Fig. 3)
In regards to Claim 11, Noel discloses the following: 
11.  The power system of a hybrid power automobile according to claim 2, wherein the DC-DC converter is further connected to the power battery. 
 In regards to Claim 12, Noel discloses the following: 
12.  The power system of a hybrid power automobile according to claim 11, wherein the DC-DC converter is further connected to the power motor through the second controller. (see Fig. 3 and prior citations to claims 2, 3 and 4)
 In regards to Claim 13, Noel discloses the following: 
13.  The power system of a hybrid power automobile according to claim 12 wherein the DC-DC converter is further connected to a first electric appliance device and a low-voltage storage battery of the hybrid power automobile to supply power to the first electric appliance device and the low-voltage storage battery, and the low-voltage storage battery is further connected to the first electric appliance device. (see Fig. 3 and associated descriptions)
In regards to Claim 18, Noel discloses the following: 
18.  The power system of a hybrid power automobile according to claim 3, wherein the DC-DC converter is further connected to the power motor through the second controller. (see Fig. 3 and prior citations to claims 2, 3 and 4)
 In regards to Claim 19, Noel discloses the following: 
19.  The power system of a hybrid power automobile according to claim 18, wherein the DC-DC converter is further connected to a first electric appliance device and a low-voltage storage battery of the hybrid power automobile to supply power to the first electric appliance device and the low-voltage storage battery, and the low-voltage storage battery is further connected to the first electric appliance device. (see Fig. 3 and associated descriptions)
In regards to Claim 21, Claim 21 is a hybrid power automobile configured to use the power system of claim 1, and is therefore rejected the same or similar to claim 1, above.
Claims 6, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noel in view of Debert and Barth, and further in view of Komatsu (US 20120049771 A1) herein “Komatsu”.
In regards to Claim 6, Noel does not explicitly disclose the following, which is taught by Komatsu:  
6.  The power system of a hybrid power automobile according to claim 2, wherein the first controller, the second controller, and the power battery are further respectively connected to a second electric appliance device of the hybrid power automobile. (at least Fig. 1, item 95 and [0028] “compressor 95 in a non-illustrated air conditioner that is driven with electric power supplied via an inverter 94 connected to the first battery voltage system power lines 59”, see also Fig. 1 demonstrating hybrid electronic control unit 70 that communicates with the engine ECU 24, the motor ECU 40, and the battery ECU 52 and controls the operations of the whole hybrid vehicle 20.)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of providing high voltage power to loads which require larger amounts of power, which decreases resistance losses, and increases efficiency.
In regards to Claim 9, Noel discloses the following: 
9.  The power system of a hybrid power automobile according to claim 1, wherein wheels of the hybrid power automobile comprise a first wheel and a second wheel; (at least [0032] “hybrid vehicle 10 shown on FIG. 1 is a hybrid car having a plurality of wheels”) the engine outputs power to the first wheel of the hybrid power automobile through the clutch; (At least Fig. 3, items 12 and 24, connected through clutch 11) and 
Noel does not explicitly disclose the following, which is taught by Komatsu:
 the power motor is configured to output a drive force to the second wheel of the hybrid power automobile. (see Fig. 6, demonstrating “power motor” MG2 driving wheels 39c and 39d, while engine 22 is driving wheels 39a and 39b) 

In regards to Claim 14, Noel does not explicitly disclose the following, which is taught by Komatsu: 
14.  The power system of a hybrid power automobile according to claim 13, wherein the first controller, the second controller, and the power battery are further respectively connected to a second electric appliance device of the hybrid power automobile. (at least Fig. 1, item 95 and [0028] “compressor 95 in a non-illustrated air conditioner that is driven with electric power supplied via an inverter 94 connected to the first battery voltage system power lines 59”, see also Fig. 1 demonstrating hybrid electronic control unit 70 that communicates with the engine ECU 24, the motor ECU 40, and the battery ECU 52 and controls the operations of the whole hybrid vehicle 20.)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of providing high voltage power to loads which require larger amounts of power, which decreases resistance losses, and increases efficiency.
In regards to Claim 20, Noel discloses the following: 
20.  The power system of a hybrid power automobile according to claim 19, wherein the first controller, the second controller, and the power battery are further respectively connected to a second electric appliance device of the hybrid power automobile. (at least Fig. 1, item 95 and [0028] “compressor 95 in a non-illustrated air conditioner that is driven with electric power supplied via an inverter 94 connected to the first battery voltage system power 
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of providing high voltage power to loads which require larger amounts of power, which decreases resistance losses, and increases efficiency.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noel in view of Debert and Barth, and further in view of Jang (US 20160059712 A1) herein “Jang”.
In regards to Claim 7, Noel discloses the following: 
7.  The power system of a hybrid power automobile according to claim 1, wherein the auxiliary motor is a BSG motor. (at lease [0007]-[0008] “a belted starter generator (BSG)” and Fig. 1)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Jang with the invention of Noel with the motivation of implementing a hybrid vehicle system with low cost for electronic loads that consume excessive power. (Jang, [0007])
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noel in view of Debert and Barth, and further in view of Komatsu (US 20120049771 A1) herein “Komatsu” and Jang (US 20160059712 A1) herein “Jang”.
In regards to Claim 15, Noel does not explicitly disclose the following, which is taught by Jang: 
15.  The power system of a hybrid power automobile according to claim 14, wherein the auxiliary motor is a BSG motor. (at lease [0007]-[0008] “a belted starter generator (BSG)” and Fig. 1)
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Jang with the invention of Noel with the motivation of implementing a hybrid vehicle system with low cost for electronic loads that consume excessive power. (Jang, [0007])
 In regards to Claim 16, Noel discloses the following: 
16.  The power system of a hybrid power automobile according to claim 15, wherein the engine and the power motor jointly drive a same wheel of the hybrid power automobile. (see Fig. 3)
 In regards to Claim 17, Noel discloses the following: 
17.  The power system of a hybrid power automobile according to claim 15, wherein wheels of the hybrid power automobile comprise a first wheel and a second wheel; (at least [0032] “hybrid vehicle 10 shown on FIG. 1 is a hybrid car having a plurality of wheels”) the engine outputs power to the first wheel of the hybrid power automobile through the clutch; (At least Fig. 3, items 12 and 24, connected through clutch 11) and 
Noel does not explicitly disclose the following, which is taught by Komatsu:
the power motor is configured to output a drive force to the second wheel of the hybrid power automobile. (see Fig. 6, demonstrating “power motor” MG2 driving wheels 39c and 39d, while engine 22 is driving wheels 39a and 39b) 
At the time of filing, it would have been obvious to a person of ordinary skill to incorporate the features of Komatsu with the invention of Noel with the motivation of 
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(a) rejections of the prior Office Action dated 10 November 2021 are accepted and persuasive. However, additional rejections based on 35 U.S.C. § 112(a) have been introduced by amendment, as detailed above. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, however are considered moot in view of newly cited rejections and claim interpretations outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

March 17, 2022


/TODD MELTON/Primary Examiner, Art Unit 3669